                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

MERCY AUGUSTINE,                                  §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §   ACTION NO. 4:20-CV-046
                                                  §   JUDGE JORDAN/JUDGE JOHNSON
DALLAS MEDICAL CENTER LLC,                        §
                                                  §
        Defendants.                               §
                                                  §
                                                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 21, 2019, the Magistrate Judge entered proposed findings of fact and

recommendations (Dkt. #15) that Defendant Dallas Medical Center, LLC’s (“Defendant”)
    .
Unopposed Motion to Stay and Compel Arbitration (Dkt. #13) be granted.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, Defendant’s Motion to Stay and Compel Arbitration (Dkt. #13) is hereby

GRANTED, and this case is STAYED pending resolution of the arbitration proceeding.

       Each party shall bear its own costs.

       So ORDERED and SIGNED this 25th day of March, 2020.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE
